Exhibit 99.1 FOR IMMEDIATE RELEASE IRIDEX Reports 2016 Third Quarter, Nine-Month Results Cyclo G6™ Glaucoma Laser Platform Third Quarter Revenues Up 442 Percent Year-over-Year Mountain View, CA. – November 3, 2016 – IRIDEX Corporation (Nasdaq: IRIX) today reported financial results for the third quarter and nine months ended October 1, 2016. Revenues were $9.8 million for the third quarter of 2016, flat from $9.8 million for the 2015 third quarter.Growth in revenues from the Company’s Cyclo G6™ glaucoma laser platform, which increased 442 percent compared to the third quarter of 2015, was offset by lower revenues in certain retina products although the Company ended the third quarter with a record high in back orders.For the first nine months of 2016, revenues were $33.6 million compared to $29.6 million in the prior year period, an increase of 13.4%. • G6 Glaucoma Laser Platform - For the 2016 third quarter, the Company sold approximately 90 Cyclo G6™ glaucoma laser systems and shipped approximately 7,000 G6 probes.“The G6 platform continues to outperform our expectations in terms of both systems sold and disposable probe utilization.The G6 platform is rapidly transforming our business and the treatment of glaucoma as evidenced by continued strong market acceptance of our products and clinical feedback from our customers,” stated William M. Moore, President and CEO. • Retina Products - In the last several weeks of the 2016 third quarter, the Company experienced back orders for certain retina products as the Company evaluated potential supply chain and sales force training issues.The Company has completed its analysis and has started to work through its back orders.“Our team is focused on providing our customers with products of high quality and reliability.I am pleased that we identified and resolved these issues in an expeditious manner,” stated Mr. Moore. Gross margin for the 2016 third quarter was 43.4 percent compared to 49.3 percent for the third quarter of the prior year.Gross margin was impacted in the 2016 third quarter by an increase in manufacturing overhead and an increase in manufacturing variances. The operating loss for the 2016 third quarter was $1.2 million compared to an operating income of $0.1 million for the 2015 third quarter. Net loss for the third quarter of 2016 was $0.7 million, or $0.07 loss per share, compared to a net income of $0.4 million, or $0.04 income per share, for the prior year period.Net loss for the first nine months of 2016 was $0.9 million, or $0.09 loss per share, compared to a net income of $0.0 million, or $0.00 income per share, in the first nine months of 2015. Guidance: The Company continues to expect revenue growth for the full year 2016 to be in the low double-digits.For the fourth quarter of 2016, the Company anticipates revenues of $12.4 million to $12.9 million.
